UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 22, 2010 Modine Manufacturing Company Exact name of registrant as specified in its charter Wisconsin 1-1373 39-0482000 State or other jurisdiction of incorporation Commission File Number I.R.S. Employer Identification Number 1500 DeKoven Avenue, Racine, Wisconsin Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (262) 636-1200 Check the appropriate below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act TABLE OF CONTENTS Item 5.07 Submission of Matters to a Vote of Security Holders Item 9.01 Financial Statements and Exhibits Signature INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07 Submission of Matters to a Vote of Security Holders Election of Directors On July 22, 2010, the shareholders of Modine Manufacturing Company voted to elect Thomas A. Burke, Charles P. Cooley and Gary L. Neale to serve as directors until the 2013 Annual Meeting of Shareholders and until their successors are duly elected and qualified.The results of the vote were as follows: Director For Against Abstain Broker Non-Votes Thomas A. Burke Charles P. Cooley Gary L. Neale Ratification of Independent Registered Public Accounting Firm The shareholders ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm with 43,537,021 votes for ratification, 281,019 votes against and 64,945 votes abstaining. Attached to this Current Report on Form 8-K as Exhibit 99.1 is a copy of the Company’s press release reporting the voting on the matters presented at the annual meeting. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated July 22, 2010 relating to voting results of the 2010 Annual Meeting of Shareholders SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Modine Manufacturing Company By: /s/ Thomas A. Burke Thomas A. Burke President and Chief Executive Officer By: /s/ Margaret C. Kelsey Margaret C. Kelsey Vice President – Corporate Development, General Counsel and Secretary Date: July 26, 2010 EXHIBIT INDEX Exhibit No. Description Press Release dated July 22, 2010 relating to voting results of the 2010 Annual Meeting of Shareholders
